DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson [FR 514, 647].

Regarding claim 1:  Jonssen discloses Bolt type angular gear mechanism for transmitting a rotational movement from a first shaft (A, see fig 1) to a second shaft (A) which is orientated at an angle with respect to the first shaft, comprising:
a plurality of angular bolts (C, see fig 1) each having two members ( the horizontal and the vertical parts of element C),
a first bolt carrier (B) which can be rotated about a first axis and which has receiving members (G) for the first members of the angular bolts in each case ( the bolts C are inserted in element B),
a second bolt carrier (B) which can be rotated about a second axis and which has receiving members (G) for the second members of the angular bolts in each case so that the bolt carriers (B) are connected by means of the angular bolts (C),

wherein the receiving members (G, G) are arranged in the bolt carriers (B) with angular spacings with respect to each other, wherein at least two of the angular spacings are different,
wherein the receiving members (G, G) of the angular bolts which are located on a first bolt carrier (B) and which are spaced apart with a first angular spacing are located opposite the receiving members (G,G) of the angular bolts on a second bolt carrier (B) which are spaced apart with a second angular spacing which is different from the first angular spacing or at least a part of the angular bolts comprise an angular offset ( see fig 2).
Regarding claim 2:  Jonssen discloses wherein the members of the angular bolts (C) are each constructed in a cylindrical manner as far as a plane of the angle bisector between the axes (see fig 1 &2).
Regarding claim 3:  Jonssen discloses wherein the receiving members (G, G) of the bolt carriers are arranged in each of the bolt carriers (B) on at least two reference circles with different radii.
Regarding claim 4:  Jonssen discloses wherein the bolt carriers (B) each form an at least partially conical (R,  see fig 2) front side with a conical face, wherein all the receiving members(G, G) for the angular bolts are in each case located at least partially or completely inside the conical face ( see fig 2).
Regarding claim 5:  Jonssen discloses wherein the angle of inclination of the conical faces (R, R) corresponds in each case at least substantially to half of the angle between the bolt carriers (B).
Regarding claim 6:  Jonssen discloses wherein the receiving members (G,G) of at least one of the bolt carriers which are located on a reference circle are arranged with at least two alternating angular spacings ( see fig 2).

Regarding claim 8:  Jonssen discloses wherein the inner angular bolts ( the inner elements C ) which are located on an inner reference circle of the reference circles have a larger diameter or a smaller diameter than the outer angular bolts of an outer reference circle of the reference circles ( see fig 2, the middle bolts has smaller diameter than the outer bolt C).
Regarding claim 9: Jonsson dislcoses wherein the single reference circle or all the reference circles in total a maximum of 20 angular bolts (has 5 bolts which less than 20).
Regarding claim 10:  Jonssen discloses wherein the bolt carriers (B) each have a central hole which is constructed as a through-hole (see fig 2).
Regarding claim 11:  Jonssen discloses wherein the angular bolts (C) are produced by means of: producing two members with miters, which are at least substantially 45°, and joining the members at least substantially at 90° (see fig 2).
Regarding claim 12:  Jonssen discloses for transmitting a torque from a first shaft (A) to a second shaft (A), wherein the axes of the shafts define an angle (see fig 2).
Regarding claim 13:  Jonssen discloses Bolt type angular gear mechanism for transmitting a rotational movement from a first shaft (A) to a second shaft (A) which is orientated at an angle with respect to the first shaft (A), comprising: a plurality of angular bolts (C) each having two members ( see fig 2),

a second bolt carrier (B) which can be rotated about a second axis and which has receiving members for the second members of the angular bolts in each case so that the bolt carriers (B, B) are connected by means of the angular bolts (C),
wherein the axes define an angle.
wherein the receiving members (G, G) are arranged in the bolt carriers (B, B) with angular spacings with respect to each other, wherein at least two of the angular spacings ( see fig 1, top view of fig 1 shows the bolts are angularly spaced with different angles)  are different, and
wherein the bolt carriers (B) each form an at least partially conical front side (R)  with a conical face, wherein all the receiving members (G, G) for the angular bolts (C) are in each case located at least partially or completely inside the conical face (R).
Regarding claim 14:  Jonssen discloses wherein the members of the angular bolts (C) are each constructed in a cylindrical manner as far as a plane of the angle bisector between the axes.
Regarding claim 15:  Jonssen discloses wherein the receiving members (G,G) of the bolt carriers (B) are arranged in each of the bolt carriers (B)  on at least two reference circles with different radii.
Regarding claim 16:  Jonssen discloses wherein the angle of inclination of the conical faces (R, R) corresponds in each case at least substantially to half of the angle between the bolt carriers (B).
Regarding claim 17:  Jonssen discloses wherein the receiving members (G) of at least one of the bolt carriers (B) which are located on a reference circle are arranged with at least two alternating angular spacings.

Regarding claim 19:  Jonssen discloses wherein the inner angular bolts (the middle bolt C) which are located on an inner reference circle of the reference circles have a larger diameter or a smaller diameter than the outer angular bolts (the outer bolt C, see fig 2) of an outer reference circle of the reference circles.
Regarding claim 20:  Jonssen discloses wherein the bolt carriers (B, B) each have a central hole which is constructed as a through-hole (where shafts A are inserted).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In response to applicant argument that the prior art of the record does not disclose at least two different angular spacing, the top view of figure 1 and the side view of figure 2 show different distances between the bolts C which conclude that the angles are not equal. Also even we assume for the sake of argument that the angles are equal, and ordinary skill in the art would easily modify the locations of the bolts and have different angles.
Also it is unclear how figure 5 of the application can relate to figures 1-4, it is unclear how figure 5 is projection of the angles between the bolts 4 shown in figures 1-4.
In response to applicant argument that the prior art does not disclose that each bolt carriers on at least two reference circles.

 

[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    792
    536
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658